Citation Nr: 1138878	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  99-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including as due to an undiagnosed illness.

2.  Entitlement to an initial increased rating for migraine headaches, rated 0 percent disabling prior to January 4, 2011, and 30 percent disabling thereafter.

3.  Entitlement to service connection for a bilateral foot disability, to include pes planus, joint disease, and bunions.

4.  Entitlement to service connection for a sinus disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1980 to September 1992 and from March 2003 to June 2005. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefits requested on appeal.  

In his May 1999 substantive appeal, the Veteran requested a Central Office hearing before a Veterans Law Judge in Washington, D.C.  His hearing was scheduled for January 2006.  However, he did not appear, provided no explanation for his absence, and did not request to reschedule his hearing.  The Board therefore deemed his hearing request to have been withdrawn.  38 C.F.R. § 20.702(d) (2011).

In an April 2006 decision, the Board remanded the case for additional evidentiary development.  Thereafter, the Board issued a decision on February 17, 2009, which, denied service connection for a skin disorder and remanded the Veteran's other claims currently on appeal for additional evidentiary development.  

On May 6, 2009, the Board received the Veteran's motion for reconsideration concerning the denial of his claim for service connection for warts, including as due to an undiagnosed illness.  In an October 2009 letter, the Board explained that it would vacate its decision of February 17, 2009, concerning the issue of service connection for warts, thereby rendering his motion for reconsideration moot.  That decision was vacated and the issue was remanded for additional development in a November 2009 Board vacatur and remand.  Thereafter, the RO issued a March 2011 rating decision granting an increased rating of 30 percent for the Veteran's headaches, effective January 4, 2011.  However, as that award did not represent a total grant of the benefits sought on appeal, the claim for increase has remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board recognizes that the first issue on appeal was initially construed as service connection for warts.  However, the record shows that, in addition to a diagnosis of verrucae vulgari (common warts), the Veteran has been assessed with other skin conditions of unspecified etiology.  When determining the scope of an issue on appeal, the Board has an obligation to broadly consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board finds that his service connection claim is most appropriately characterized as shown on the title page.

The Board also recognizes that the Veteran has also submitted evidence regarding his claim for service connection for chronic fatigue syndrome.  That issue was denied in an October 1998 RO rating decision, which the Board upheld in an April 2006 decision that has now become final.  38 U.S.C.A. §§ 7105 (West 2002 & 2011); 38 C.F.R. § 3.160(d), 20.302, 20.1103 (2011).  Accordingly, the Board interprets the Veteran's evidence regarding that issue to constitute an application to reopen his previously denied claim.  Therefore, that newly submitted evidence must be referred to the RO for appropriate action.

As a final introductory matter, the Board notes that the Veteran has also filed a claim for entitlement to additional VA compensation based upon a dependent parent.  That claim is addressed in a separate decision issued concurrently with this one.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is needed prior to the disposition of the Veteran's service connection and increased rating claims.  

At the outset, the Board acknowledges that the Veteran's claims that the warts on the occipital region of his scalp are symptomatic of an undiagnosed illness, and they were incurred or aggravated during his period of service in the first Persian Gulf War.  The Veteran's service records show that he served in the Southwest Asia Theater of operations from September 1990 to March 1991 during the Persian Gulf War.  Thus, his status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board is required to consider whether service connection may be warranted under the provisions of 38 C.F.R. § 3.317 (2011). 

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under an appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non- medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  The evidence must not relate the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

Qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii) for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) (2011).  The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the appellant's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in- service injuries for purposes of obtaining VA examination).

The Board, in its prior November 2009 remand, determined that the threshold criteria for a VA examination had been met with respect to the Veteran's skin disorder claim.  In accordance with that prior remand, the Veteran underwent a March 2010 VA examination in which he complained of itchy warts on his scalp, which interfered with his ability to comb and brush his hair.  The VA examiner transcribed the Veteran's complaints and noted his prior treatment for verrucae vulgari, as evident from a review of his recent VA medical records.  

Contemporaneous clinical testing revealed evidence of "multiple tiny scars from repeated liquid nitrogen treatments."  Significantly, that evidence was determined to be consistent with "multiple skin conditions," including but not limited to verrucae vulgari.  Nevertheless, the VA examiner determined that this particular diagnosed skin condition was current asymptomatic.  The examiner then opined that, to the extent the Veteran's warts were consistent with a diagnosis of verrucae vulgari, they were less likely than not caused by his exposure to conditions in the Persian Gulf.  As a rationale for that finding, the examiner noted that verrucae vulgari, by definition, was caused by a viral infection and not by environmental contaminants.  However, the examiner conceded that the conditions to which the Veteran was exposed in the Persian Gulf "were such that front line troops often went 30 or more days without showers."  That examiner then added that the "lack of facilities for personal hygiene, combined with the excessive heat and the use of chemical warfare protective suits certainly increase[ed] the risks of all types of skin conditions."  That examiner concluded that he "c[ould] not clearly state that this was more likely than not a cause" of the Veteran's warts.

While cognizant of the VA examiner's apparently negative determination with respect to the causation of the Veteran's verrucae vulgari, the Board nevertheless finds that examiner's overall opinion to be speculative in light of his admission regarding the risks of skin conditions inherent in the Persian Gulf.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993).   Moreover, the Board considers it significant that the VA examiner conceded that the Veteran suffered from multiple skin conditions, in addition to verrucae vulgari, but made no findings regarding the etiology of those other disorders.  Nor did that examiner make any findings regarding whether the Veteran's Persian Gulf service, or any other aspect of his active duty, aggravated (permanently worsened) his skin problems.  Allen v. Brown, 7 Vet. App. 439 (1995) (holding that a medical opinion that a disability is not caused by, due to, or related to a service-connected disorder is not tantamount to a negative finding with respect to aggravation).  Therefore, the Board considers that March 2010 VA examination to be inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to address whether his verrucae vulgari, or other acknowledged skin conditions, were caused or aggravated (permanently worsened) by any aspect of his military service.  38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, while mindful that a portion of his skin problems have been found to warrant a known diagnosis (verrucae vulgari), the Board observes, in light of the March 2010 examiner's findings, that the Veteran may have additional skin conditions consistent with an undiagnosed illness.  Given that uncertainty, and in view of the Veteran's documented Persian Gulf service, the Board finds he should be afforded a VA examination that conforms to Gulf War protocols, in contrast with the prior examination.  Further, that examination should, if at all possible, be conducted when the Veteran's skin problems are in an active stage.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks must be addressed). 

A new VA examination is also warranted with respect to the Veteran's claim for an increased rating for migraine headaches.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Here, while mindful that the January 2011 VA examination addressing the Veteran's migraine headaches is not overly stale, the Board considers it significant that he has submitted subsequent lay statements indicating that this condition has worsened.  Specifically, the Veteran has asserted that his migraine headaches are more frequent, occurring an average of two to three times per week, and more severely prostrating that indicated on his prior examination.  He has also submitted a June 2011 statement from his VA treating physician attesting to the increasing severity of his migraine headaches and related symptoms.  As it therefore appears that this service-connected disorder may have worsened since his prior examination, the Board finds that an additional examination is warranted.  38 U.S.C.A. § 5103A(d) (West 2002). 

Also, it appears that VA medical records may be outstanding.  The record shows that, as of February 2011, the Veteran was receiving regular VA outpatient treatment for multiple medical disorders, including skin problems and headaches.  However, with the exception of the June 2011 VA treating provider's note regarding the Veteran's migraine headaches, no subsequent VA medical records have been associated with his claims folder.  As it appears that such records may exist that are pertinent to his claims, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Board acknowledges that the Veteran has recently submitted evidence and argument regarding his claims for service connection for bilateral pes planus, bilateral joint disease of the feet, a bunion of the right foot, a left shoulder disorder, chronic sinus disease, and obstructive sleep apnea.  However, the record shows that those claims remain pending in accordance with the Board's prior remand.  Accordingly, the Board refers the evidence submitted regarding those issues to the RO for completion of the development requested in the previous remand and readjudication and issuance of a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Hampton, Virginia, dated after February 2011.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his skin problems, which he alleges are due to his service in Southwest Asia during the Persian Gulf War.  The claims folder should be sent to the examiner for review and the examination report should note that review.  The VA examiner should reconcile any opinion expressed with all pertinent evidence of record, including the VA medical records and March 2010 VA examination report, which collectively show a diagnosis of verrucae vulgari and document the existence of other unspecified skin conditions.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  The examiner should also consider any clinical and lay evidence regarding a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Also, efforts should be made to schedule the Veteran for a VA examination during that time of the year when his symptoms are at their most active stage.  Specifically, the VA examiner should provide an opinion that addresses the following: 

a)  State whether the Veteran's current skin problems are attributable to a known clinical diagnosis, to specifically include verrucae vulgari, or whether those reported problems are manifestations of an undiagnosed illness.

b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that each condition was incurred in or aggravated beyond its natural progression during the Veteran's service in the Persian Gulf, or is otherwise related to any aspect of his active duty. 

3.  Next, schedule the Veteran for an examination to determine the current nature and severity of his migraine headaches.  The claims folder should be sent to the examiner for review and the examination report should note that review.  The VA examiner should reconcile any opinion expressed with all pertinent evidence of record, including the January 2011 VA examination report and subsequent lay and clinical evidence suggesting a worsening of the Veteran's migraine symptoms.  Specifically, the VA examiner should provide an opinion that addresses the following:  

a)  Specify how many characteristic prostrating attacks of headaches the Veteran has experienced over the last several months, and the frequency of those attacks. 

b)  State whether any characteristic prostrating attacks of headaches are productive of severe economic inadaptability.  

4.  Complete the development requested in the February 2009 remand on the issues of entitlement to service connection for a bilateral foot disability, to include pes planus, joint disease, and bunions; entitlement to service connection for a sinus disability, to include as due to an undiagnosed illness; entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness; and entitlement to service connection for a left shoulder disability.

5.  Then, readjudicate all of the claims on appeal.  If any aspect of the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


